EXHIBIT 10.43

 

REVOLVING CREDIT NOTE

 

$31,500,000

 

New York, New York

 

 

January 31, 2002

 

FOR VALUE RECEIVED, FiberMark Durable Specialties, Inc. (“Borrower”) HEREBY
PROMISES TO PAY to the order of The CIT Group/Equipment Financing, Inc. at the
principal office of The CIT Group/Equipment Financing, Inc., at 1540 West
Fountainhead Parkway, Tempe, Arizona, 85282, for the account of the Applicable
Lending Office of CITEF, the principal sum of Thirty-One Million Five Hundred
Thousand Dollars ($31,500,000) or, if less, the aggregate unpaid principal
amount of all Revolving Credit Loans made by CITEF to Borrower pursuant to
Section 3.01 or Section 3.03 of the Financing Agreement referred to below, in
lawful money of the United States of America and in immediately available funds,
on the Revolving Credit Commitment Termination Date (as defined in the Financing
Agreement referred to below).  Borrower also promises to pay interest on the
unpaid principal balance hereof, for the period such balance is outstanding, at
said principal office for the account of said Applicable Lending Office, in like
money, at the rates of interest as provided in the Financing Agreement referred
to below, on the dates and in the manner provided in said Financing Agreement. 
Any amount of principal or interest hereof which is not paid when due, whether
at stated maturity, by acceleration, or otherwise, shall bear interest from the
date when due until said principal amount is paid in full, payable on demand, at
a rate per annum equal at all times to the Default Rate of Interest (as defined
in the Financing Agreement referred to below).

 

Borrower hereby authorizes CITEF to endorse on the Schedule annexed to this
Amended and Restated Revolving Credit Note (the “Revolving Credit Note”) the
amount and type of all Revolving Credit Loans made to the Borrower by CITEF and
all Continuations, Conversions and payments of principal amounts in respect of
such Revolving Credit Loans, which endorsements shall constitute prima facie
evidence, absent manifest error, as to the outstanding principal amount of all
Revolving Credit Loans owed to CITEF; provided, however, that the failure to
make such notation with respect to any Revolving Credit Loan or payment shall
not limit or otherwise affect the obligation of the Borrower under the Financing
Agreement or this Revolving Credit Note.

 

This is one of the Revolving Credit Notes referred to in that certain Fourth
Amended and Restated Financing Agreement and Guaranty dated as of January 31,
2002 among FiberMark, Inc., FiberMark Durable Specialties, Inc., FiberMark
Filter and Technical Products, Inc., FiberMark Office Products, LLC,

 

--------------------------------------------------------------------------------


 

FiberMark DSI Inc., The CIT Group/Business Credit, Inc. (“CITBC”), The CIT
Group/Equipment Financing, Inc. (“CITEF,” and together with CITBC, the “Initial
Lenders”), the other lenders that may, subsequent to the date hereof, purchase
from the Initial Lenders a portion of their rights and obligations under the
Fourth Amended and Restated Financing Agreement and Guaranty pursuant to, and in
accordance with, Section 14.07 thereof (CITBC, CITEF and such other lenders each
individually a “Lender” and collectively the “Lenders”), and CITBC as agent for
the Lenders (in such capacity, together with its successors or assigns in such
capacity, the “Agent”) (as it may be hereafter amended, modified or supplemented
from time to time, the “Financing Agreement”).  All capitalized terms used
herein and not defined herein shall have the meanings given to them in the
Financing Agreement.

 

This Revolving Credit Note is issued in replacement of the “Revolving Credit
Note” issued to CITEF by Borrower pursuant to the September 1999 Agreement (the
“Existing Note”).  It continues, and does not constitute a novation of, the
obligations evidenced by the Existing Note, and shall evidence, in addition to
the obligations otherwise described herein, the principal outstanding under the
Existing Note as of the date hereof, together with accrued interest thereon and
all other obligations relating thereto.  CITEF is authorized to endorse on the
Schedule annexed to this Revolving Credit Note the unpaid principal amounts and
types of all “Revolving Credit Loans” made to Borrower under the September 1999
Agreement that remain outstanding as of the date hereof; provided, however, that
the failure to make such notation with respect to any such obligation shall not
limit or otherwise affect the obligation of Borrower under the Financing
Agreement or this Revolving Credit Note.

 

The Financing Agreement provides for the acceleration of the maturity of
principal upon the occurrence of an Event of Default and for prepayments on the
terms and conditions specified therein.  This Revolving Credit Note is secured
pursuant to certain of the Loan Documents referred to in the Financing
Agreement, reference to which is hereby made for a description of the Collateral
provided for under the above-referenced documents and the rights of Borrower,
each of the obligors, each of the Lenders, and the Agent with respect to such
Collateral.

 

Borrower hereby waives presentment, notice of dishonor, protest and any other
notice or formality with respect to this Revolving Credit Note.

 

This Revolving Credit Note shall be governed by, and interpreted and construed
in accordance with, the Laws of the State of New York.

 

2

--------------------------------------------------------------------------------


 

 

FIBERMARK DURABLE SPECIALTIES, INC.

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

SCHEDULE TO REVOLVING CREDIT NOTE

 

 

Date Loan
Made,
Continued,
Converted or
Paid

 

Type of Loan

 

Amount of
Loan

 

Amount of
Principal
Prepaid

 

Unpaid
Principal
Balance of
Revolving
Credit Note

 

Name of
Person
Making
Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------